Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 07/27/2022, wherein claims 1, 26 have been amended, and new claims 28-34 have been added. Applicant’s amendment also cancelled claims 10-13, 21, 27.
Any rejection from the previous office action, which is not restated herein is withdrawn.

Claims 1, 4, 6, 7, 8, 18, 19, 20, 22-25, 26, 28-34 are examined herein on the merits. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 26, 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449), and further in view of Philipp Steven et al. (Journal of Ocular Pharmacology and Therapeutics, 2015, pages 498-503, PTO-1449).
Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids. Blepharitis can be classified into anterior blepharitis, involving the anterior lid margin and eyelashes, and posterior blepharitis, characterized by dysfunction of the meibomian gland. See abstract. The management of symptoms include daily eyelid cleaning and the use of therapeutic agents that reduce infection and inflammation. See abstract, page 273. Aqueous tear deficiency is a frequent finding in all types of blepharitis. Cases of suspected Demodex blepharitis are often associated with rosacea. See page 274, right hand column, para 3. It is taught that in posterior blepharitis/MGD, topical lubricants such as artificial tears are recommended for dry eye symptoms. See page 275, left hand column, under A. Lid Hygiene. Pflugfelder et al. teaches baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining were measured; and improvement from baseline were measured after administration of active agent containing ophthalmic solution. See for example, page 278, para 2, wherein treatment of patients with posterior blepharitis (MGD) with azithromycin ophthalmic solution. See 278, para 2, wherein it is taught that the mean OSDI improved from 34.44 to 13.15 (P<.0001) i.e teaches patient had an OSDI value of 34.44 as in instant claim 26;  page 281, right hand column for example TFBUT improved significantly (6.64 to 9.75 sec; P¼.0005) i.e teaches patient has TFBUT of up to 10s as in instant claim 26; see page 282, para 1, wherein it is taught that CsA provided greater improvements in Schirmer values (mean improvement, 2.33 vs 0.9 mm; P<.001) i.e teaches that the patient has a Schiemer value of at least 2mm as in instant claim 26; Oxford staining grade of up to 10. 
Pflugfelder et al. does not teach administration of a composition comprising perfluorohexyloctane (F6H8) to treat posterior blepharitis or severe posterior blepharitis or symptoms associated therewith.
Philipp Steven et al. teaches that a composition comprising perfluorohexyloctane (F6H8, NovaTears), new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface. See abstract. It is taught 1 drop 4 times daily to both eyes is applied. See abstract. It is taught that in dry eye disease (DED) 3 major pathomechanisms are the key players: (1) evaporation of the tear film, (2) hyperosmolarity, and (3) inflammation. These key players form a vicious circle3 that drives disease progression, if not treated adequately. See under Introduction, para 1. Philipp Steven et al. teaches that F6H8 (NovaTears) is a novel water-free tear substitute that demonstrates strong spreading properties. See under Discussion, para 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid ocular composition comprising perfluorohexyloctane to treat or ameliorate posterior or severe posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because 1) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids; Pflugfelder et al. teaches aqueous tear deficiency is a frequent finding in all types of blepharitis and that in posterior blepharitis/MGD, topical lubricants such as artificial tears are recommended for dry eye symptoms, 2) Philipp Steven teaches that a composition comprising perfluorohexyloctane (F6H8, NovaTears), new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface. Accordingly, one of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid a composition comprising perfluorohexyloctane to treat or ameliorate posterior blepharitis or severe posterior blepharitis and symptoms associated therewith such as dry eye; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith with reasonable expectation of success of treating posterior blepharitis or severe posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid ocular composition comprising perfluorohexyloctane to treat or ameliorate posterior blepharitis; to treat or ameliorate posterior blepharitis wherein the posterior blepharitis affects the inner edge of the eyelid that touches the eyeball as in instant claim 34 because 1) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids; Pflugfelder et al. teaches aqueous tear deficiency is a frequent finding in all types of blepharitis and topical lubricants such as artificial tears are recommended for dry eye symptoms, 2) Philipp Steven teaches that a composition comprising perfluorohexyloctane (F6H8, NovaTears), new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface. Accordingly, one of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid a composition comprising perfluorohexyloctane to treat or ameliorate posterior blepharitis; to treat or ameliorate posterior blepharitis wherein the posterior blepharitis affects the inner edge of the eyelid that touches the eyeball as in instant claim 34 with reasonable expectation of success of treating anterior blepharitis and symptoms associated therewith. 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising perfluorohexyloctane to a patient suffering from posterior blepharitis having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of from 16 to 55, having a Schirmer I test value of at least 2mm recorded within 5 min, having peripheral corneal and conjunctival Oxford staining grade of up to 10 as in instant claim 26 to treat posterior or severe posterior blepharitis and symptoms associated therewith because Pflugfelder et al. teaches that it is well known to measure parameters such baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining in patients with blepharitis, and measure the improvement from baseline after administration of active agent; Pflugfelder et al. teaches that the baseline values for Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining for patients with blepharitis were in the range as in instant claims for patients suffering from for example posterior blepharitis (MGD). Accordingly, one of ordinary skill in the art would have been motivated to administer a composition comprising perfluorohexyloctane to a patient with baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining as in instant claim 26 with reasonable expectation of success of improving the values to the desired levels and with reasonable expectation of success of treating posterior or severe posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith.
It would have been obvious to administer 1 to 6 drops to each eye per day; administer 3 to 4 drops to each eye per day of the composition comprising perfluorohexyloctane (F6H8) as in instant claim 30. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising perfluorohexyloctane in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to administer 3 to 4 drops at a daily overall volume of 30 to 40 µl to each eye per day as in instant claim 31 or administer as a single droplet of 8 to 15 µl or 10 µl volume as in instant claim 32 the composition comprising perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer 3 to 4 drops at a daily overall volume of 30 to 40 µl to each eye per day or administer as a single droplet of 8 to 15 µl or 10 µl  because the optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Response to Arguments
The previous rejection has been modified in view of Applicant’s amendment to claim 26.
Applicant's arguments filed on 07/27/2022 have been fully considered but they are not persuasive as discussed above and those found below.
It is pointed out that amended claim 26 is directed to a different method i.e treating posterior blepharitis. Claim 26 is obvious as discussed above and is rejected as above.
Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids; Pflugfelder et al. teaches aqueous tear deficiency is a frequent finding in all types of blepharitis and that in posterior blepharitis/MGD, topical lubricants such as artificial tears are recommended for dry eye symptoms. Philipp Steven teaches that a composition comprising perfluorohexyloctane (F6H8, NovaTears), new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface. One of ordinary skill in the art would have been motivated to topically administer to the surface of eye or into a lower eye lid a composition comprising perfluorohexyloctane to a subject suffering from posterior blepharitis with reasonable expectation of success of treating posterior blepharitis or severe posterior blepharitis and the dry eye symptoms associated therewith, since Plugfelder  teaches that aqueous tear deficiency is a frequent finding in all types of blepharitis and in posterior blepharitis/MGD, topical lubricants such as artificial tears are recommended for dry eye symptoms and Philipp Steven teaches that new artificial tears product such as a composition comprising perfluorohexyloctane (F6H8, NovaTears) is used for treating hyperevaporative dry eye disease, Further, it is pointed out that instant claim 33 recites that posterior blepharitis is associated with clogged or malfunctioning oil glands. The combination of references render obvious administration to the surface of eye  or into a lower eye lid a composition comprising perfluorohexyloctane to treat or ameliorate posterior blepharitis or severe posterior blepharitis and symptoms associated therewith such as dry eye; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith with reasonable expectation of success of treating posterior blepharitis or severe posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 26, 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,058,615; over claims 16-18 of U.S. Patent No. 9,770,508, in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of ameliorating posterior blepharitis or symptoms therewith administering a composition consisting of 1-perfluorohexyloctane (F6H8). Claims of ‘615 are drawn to a method of treating an eye disease or an inflammatory condition comprising administering a composition consisting of semifluorinated alkane such as F6H8; claims of ‘508 are drawn to a method of treating an eye disease or an inflammatory condition comprising administering a composition comprising a semifluorinated alkane such as F6H8. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat posterior blepharitis or severe posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because 1) ‘615, ‘508 teaches treating an eye disease or an inflammatory condition comprising administering a composition consisting of semifluorinated alkane such as F6H8; 2) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids. One of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat posterior blepharitis or severe posterior blepharitis and symptoms associated therewith with reasonable expectation of success of treating posterior blepharitis or severe posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith in view of secondary reference Pflugfelder et al. as discussed above in the obviousness rejection above.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to a patient having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of from 16 to 55, having a Schirmer I test value of at least 2mm recorded within 5 min, having peripheral corneal and conjunctival Oxford staining grade of up to 10 to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith in view of secondary reference Pflugfelder et al. as discussed above in the obviousness rejection above.
It would have been obvious to administer 1 to 6 drops to each eye per day; administer 3 to 4 drops to each eye per day of the composition comprising perfluorohexyloctane (F6H8) as in instant claim 30. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising perfluorohexyloctane in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to administer 3 to 4 drops at a daily overall volume of 30 to 40 µl to each eye per day as in instant claim 31 or administer as a single droplet of 8 to 15 µl or 10 µl volume as in instant claim 32 the composition comprising perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer 3 to 4 drops at a daily overall volume of 30 to 40 µl to each eye per day or administer as a single droplet of 8 to 15 µl or 10 µl  because the optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Claims 26, 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,682,315; over claims 1-11 of U.S. Patent No. 10,449,164; over claims 1-9 of U.S. Patent No. 10,369,117; over claims of U.S. Patent No. 10,576,154, in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of ameliorating posterior blepharitis or symptoms therewith administering a composition consisting of 1-perfluorohexyloctane (F6H8). Claims of ‘315 are drawn to a method of treating an eye disease or a condition associated thereof, and/or Meibomiam Gland Dysfunction (MGD) comprising administering a composition consisting of semifluorinated alkane such as F6H8; claims of ‘164 are drawn to a method of treating keratoconjunctivitis sicca, and wherein the patient has keratoconjunctivitis sicca which is caused by meibomian gland dysfunction comprising administering a composition consisting of semifluorinated alkane such as F6H8; Claims of ‘117 are drawn to a method of treating Meibomiam Gland Dysfunction (MGD) comprising administering a composition consisting of semifluorinated alkane such as F6H8; claims of ‘154 are drawn to a method of treating Meibomiam Gland Dysfunction (MGD) comprising administering a composition consisting of semifluorinated alkane such as F6H8.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat posterior blepharitis or severe posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because 1) ‘315, ‘164, ‘117, ‘154 teaches treating an eye disease or a condition associated thereof, and/or Meibomiam Gland Dysfunction (MGD); 2) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids; Pflugfelder et al. teaches that posterior  blepharitis is characterized by dysfunction of the meibomian gland. One of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat posterior blepharitis or severe posterior blepharitis and symptoms associated therewith with reasonable expectation of success of treating or ameliorating posterior blepharitis or severe posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith in view of secondary reference Pflugfelder et al. as discussed above in the obviousness rejection above.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to a patient having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of from 16 to 55, having a Schirmer I test value of at least 2mm recorded within 5 min, having peripheral corneal and conjunctival Oxford staining grade of up to 10 to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith in view of secondary reference Pflugfelder et al. as discussed above in the obviousness rejection above.
It would have been obvious to administer 1 to 6 drops to each eye per day; administer 3 to 4 drops to each eye per day of the composition comprising perfluorohexyloctane (F6H8) as in instant claim 30. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising perfluorohexyloctane in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to administer 3 to 4 drops at a daily overall volume of 30 to 40 µl to each eye per day as in instant claim 31 or administer as a single droplet of 8 to 15 µl or 10 µl volume as in instant claim 32 the composition comprising perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer 3 to 4 drops at a daily overall volume of 30 to 40 µl to each eye per day or administer as a single droplet of 8 to 15 µl or 10 µl  because the optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Claims 26, 28-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11, 20-28 of copending Application No. 16/578,080 (reference application); over claims 17-30, 34, 37-41 of copending Application No. 16/753,701 (reference application); over claims 8-13 of copending Application No. 17/833,836, in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449). 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of ameliorating posterior blepharitis or symptoms therewith administering a composition consisting of 1-perfluorohexyloctane (F6H8). Claims of ‘701, ‘080, ‘836 are drawn to a method of treating Meibomiam Gland Dysfunction (MGD) comprising administering a composition consisting of semifluorinated alkane such as F6H8.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat posterior blepharitis or severe posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because 1) ‘701, ‘080, ‘836 teaches treating Meibomiam Gland Dysfunction (MGD) comprising administering a composition consisting of semifluorinated alkane such as F6H8; and 2) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids; Pflugfelder et al. teaches that posterior  blepharitis is characterized by dysfunction of the meibomian gland. One of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat posterior blepharitis or severe posterior blepharitis and symptoms associated therewith with reasonable expectation of success of treating or ameliorating posterior blepharitis or severe posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith in view of secondary reference Pflugfelder et al. as discussed above in the obviousness rejection above.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to a patient having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of from 16 to 55, having a Schirmer I test value of at least 2mm recorded within 5 min, having peripheral corneal and conjunctival Oxford staining grade of up to 10 to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith in view of secondary reference Pflugfelder et al. as discussed above in the obviousness rejection above.
It would have been obvious to administer 1 to 6 drops to each eye per day; administer 3 to 4 drops to each eye per day of the composition comprising perfluorohexyloctane (F6H8) as in instant claim 30. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising perfluorohexyloctane in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to administer 3 to 4 drops at a daily overall volume of 30 to 40 µl to each eye per day as in instant claim 31 or administer as a single droplet of 8 to 15 µl or 10 µl volume as in instant claim 32 the composition comprising perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer 3 to 4 drops at a daily overall volume of 30 to 40 µl to each eye per day or administer as a single droplet of 8 to 15 µl or 10 µl  because the optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art made of Record:
Philipp et al., IOVS, June 2015, Vol. 56, No.7, pp. 4493;
WO2014041071 or US 2015/0238605 or US 9,770,508 (Application; 14/427,969); F6H8 for ocular diseases;
US2015/0224064 or US 10,449,164 or WO2014041055 (used).

Conclusion
Claims 1, 4, 6, 7, 8, 18-20, 22-25 are allowed.
Claims 26, 28-34 are rejected.
Claims 14-16 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627